Citation Nr: 1603289	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for cholelithiasis.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for a variously diagnosed skin disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a compensable rating for right ear hearing loss prior to May 10, 2010, and for bilateral hearing loss from that date.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.

ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right ear hearing loss rated 0 percent, effective March 22, 2007 and denied service connection for a respiratory disability, a gastrointestinal disability, a variously diagnosed skin disability, hypertension, and cholelithiasis.  In December 2009, a hearing was held before a Decision Review Officer (DRO).  In May 2010, the RO granted service connection for left ear hearing loss, effective May 10, 2010 and continued the 0 percent rating,.  In September 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript is associated with the record.  In December 2015 the Veteran submitted additional evidence (which is presumed to have been submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration - but which the AOJ will nonetheless have opportunity to consider in the first instance on remand).

The appeal, except for the issues of service connection for a gastrointestinal disability and for cholelithiasis, is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In September 2015, prior to the promulgation of a Board decision in the matters of service connection for a gastrointestinal disability and cholelithiasis, the Veteran requested that his appeal in these matters be withdrawn; there is no question of fact or law in those matters remaining for the Board to consider.
CONCLUSION OF LAW

Regarding the claims of service connection for a gastrointestinal disability and cholelithiasis, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matters.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of service connection for a gastrointestinal disability and cholelithiasis

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative (in writing or on the record at a hearing) at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

On the record at the hearing before the undersigned in September 2015, the Veteran testified that he was withdrawing his appeals seeking service connection for a gastrointestinal disability and cholelithiasis.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration, and, the Board does not have jurisdiction to further consider an appeal in the matters.


ORDER

The appeals seeking service connection for a gastrointestinal disability and cholelithiasis are dismissed.

REMAND

At the September 2015 hearing the Veteran indicated that he has received some (but not all) of the records in his VA record he had sought, and still seeks those not provided to him.  In essence, he alleges that the response to his FOIA request was incomplete.  Clarification of what additional records are sought, and development of the record are needed before his request can be addressed.   For the sake of expediency, this is being included in the Remand.  [The Veteran's request for complete records is not limited to those records already associated with the electronic record, but includes records which are sought on remand.].  

The Veteran has indicated that during service he was hospitalized for approximately 9 days for a respiratory problem (and received treatment for sunburn and respiratory complaints) at the 24th Evac. Hospital in Long Binh, Vietnam.  Records of such hospitalization are not associated with his record.  Inasmuch as service hospital records were maintained separate from Veterans' STRs, development for the hospitalization records is necessary.

The Veteran alleges that he has a variously diagnosed respiratory disability which is related to his service either by virtue of becoming manifest therein, or alternatively as due to his exposure to Agent Orange.  On February 2012 VA respiratory conditions examination, it was noted that the Veteran had an upper respiratory infection during service (in 1971).  The examiner opined that the Veteran's current subjective complaints of chronic cough with mild sputum production in the mornings and his periodic episodes of acute respiratory infections are not likely related to his acute respiratory infection in service.  The examiner explained that the Veteran's upper respiratory infection in service was self-limited and resolved and that current pulmonary function testing and chest X-rays do not show any evidence of chronic bronchitis.  This medical opinion is insufficient for rating purposes.  The record shows diagnoses of respiratory disabilities (to include COPD and chronic bronchitis) which were not addressed.  The record also reflects two lay statements to the effect that the providers have known the Veteran since 1978 and 1988, respectively, and that he has had respiratory problems continuously during the intervening period.  This lay evidence must be considered by any VA medical opinion providers .

The Veteran also contends that he has hypertension due to his exposure to Agent Orange.  He served in Vietnam, and is presumed to have been exposed to herbicides by virtue of such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides.  Given the 2006 Update, the Board finds that there is an "indication" that hypertension may be associated with exposure to herbicide so as to require a VA medical opinion as to whether the Veteran's hypertension is related to exposure to herbicides.  

The Veteran contends that he has a skin disorder due either to exposure to sunlight in service or alternatively to exposure to Agent Orange.  Postservice treatment records show treatment for malignant melanoma, actinic keratosis, and seborrheic keratosis.  Regarding the theory that a chronic skin disability is due to exposure to sunlight in service, the Veteran states that while stationed in Vietnam he worked 10-12 hour shifts on guard duty, sustaining severe sunburns.  He notes that he is fair-skinned and stayed out of the sun both before and after service (and postservice worked in an office).  He has submitted multiple handwritten letters he sent to his family during service describing the intense heat he endured, and also submitted an article regarding a nexus between exposure to sun and skin cancer.  It is reasonable to assume that duties associated with the Veteran's service in Southeast Asia exposed him to extreme heat, resulting in sunburns.  In a December 2015 statement, a private  neuro-radiologist opined that the Veteran's current actinic keratoses and malignant melanoma are related to his exposure to sun in service.  Thus there is medical evidence supporting the Veteran's theory of entitlement to some extent, and further development to secure a medical opinion that resolves remaining medical questions in the matter is necessary.  Regarding the theory that the Veteran's skin disability is related to his exposure to Agent Orange, he submitted a statement by a scientist indicating that there may be a link between malignant cancers and exposure to Agent Orange.  As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides in service.  Although the record does not show a skin disability acknowledged as warranting a presumption of service connection by virtute of being due to exposure to herbicides, the current state of the evidence requires development for an advisory medical opinion that addresses the matter.

During the hearing before the undersigned the Veteran testified that his hearing loss has affected his employment; that he is having difficulty understanding other employees; and that his employer has cut his pay and benefits by 50 percent as a consequence.  In August 2015, a fellow employee stated that the Veteran's hearing loss "has impacted his ability to perform some of the most basic parts of his job, most importantly his ability to recruit and retain productive sales associates..."  This raises a question of whether the Veteran's hearing loss causes impairment beyond that recognized by schedular criteria, rendering them inadequate..

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search for complete clinical records of the Veteran's alleged hospital treatment at the 24th Evac. hospital in Vietnam.  He must assist in the matter by providing any further identifying information necessary.  If such records cannot be located, the Veteran should be so advised, and the scope of the search should be noted for the record. 

2.  The AOJ should secure for the record complete updated clinical records of any VA evaluations and treatment the veteran has received for the disabilities remaining on appeal.

3  The AOJ should ask the Veteran to clarify what records from his VA record he has received pursuant to his FOIA requests, and what records he has not received, and is still seeking.  He must complete any record request forms necessary.  The AOJ should ensure that his requests for any records not yet provided to him are met, and that he has had opportunity to review them and respond.  

4.  The AOJ should then arrange for a respiratory diseases examination of the Veteran to determine the nature and likely etiology of his respiratory disability found (or shown in the record during the pendency of this claim).  The entire record must be reviewed by the examiner in conjunction with the examination.  On examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each respiratory disability entity found/shown in the record.  

(b)  Please identify the likely etiology of each respiratory disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include an upper respiratory infection treated, or exposure to herbicides therein?

The examiner must include rationale of all opinions. The rationale must account for the Veteran's (and other lay) reports of postservice continuity of symptoms.  

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include his exposure to herbicides therein?

The examiner should note the 2006 NAS Update and its findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension and discuss its applicability, if any, in the instant case.

The examiner must include rationale with all opinions.

6.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the likely etiology of his claimed skin disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify each skin disability entity found/shown by the record during the pendency of the instant claim (to include malignant melanoma and actinic and seborrheic keratoses).

(b)  Please identify the likely etiology for each skin disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to his exposure to sunlight and/or exposure to herbicides therein?  If not please identify the etiology considered more likely.

The examiner must include rationale with all opinions.  The rationale must include comment on (expression of agreement or disagreement (with rationale) with the December 2015 opinion from a private neuro-radiologist submitted by the Veteran.

7.  The AOJ should arrange for another audiological examination of the Veteran (with audiometric studies) to assess the current severity of his hearing loss disability.  In addition to reporting the audiometric findings, the examiner should elicit from the Veteran a description of the impact his hearing loss has had on occupational and social functioning, and comment whether the nature and degree of impairment described is consistent with the extent of hearing loss shown by audiometry.  

7.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  Regarding the rating for hearing loss, the AOJ should make a specific determination (with written explanation) whether or not the extent of occupational and daily activity functioning is encompassed by the schedular criteria, and if not the matter should be referred to the Director of Compensation and Pension for consideration as to whether an extraschedular rating is warranted for the hearing loss disability.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


